            Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 1 of 23



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND
                                GREENBELT DIVISION

__________________________________________

THE TOWN OF MOUNTAIN LAKE                              )
PARK, MARYLAND                                         )
                                                       )
       Plaintiff,                                      )
                                                       )   Docket No.:   8:19-cv-03415
v.                                                     )
                                                       )
3M COMPANY (f/k/a Minnesota                            )
Mining and Manufacturing, Co.);                        )
BUCKEYE FIRE EQUIPMENT CO.;                            )
CHEMGUARD, INC.;                                       )
NATIONAL FOAM, INC.;                                   )
TYCO FIRE PRODUCTS LP;                                 )
ANSUL COMPANY;                                         )
UNITED TECHNOLOGIES CORPORATION;                       )
KIDDE PLC, INC. (f/k/a Williams Holdings,              )
Inc. and/or Williams US, Inc.);                        )
KIDDE FIRE FIGHTING, INC. (f/k/a                       )
National Foam, Inc., National Foam                     )
System, Inc. and/or Chubb National                     )
Foam Inc.);                                            )
ANGUS FIRE ARMOUR CORP.,                               )
                                                       )
      Defendants.                                      )
__________________________________________

                         PLAINTIFF'S ORIGINAL COMPLAINT

       Plaintiff, the Town of Mountain Lake Park, Maryland (“Plaintiff” or the “Town”), brings

this action against 3M Company, Buckeye Fire Equipment Company, Chemguard, Inc., National

Foam, Inc., Tyco Fire Products LP (successor-in-interest to Ansul Company), Ansul Company,

United Technologies Corporation, Kidde PLC, Inc., Kidde Fire Fighting, Inc., Angus Fire Armour

Corp., . and John Doe Defendants 1-49 (collectively, “Defendants”) and alleges as follows, upon

information and belief and investigation of Counsel:
              Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 2 of 23




                                 I.      SUMMARY OF THE CASE

        1.      The Town is a local governmental body, corporate and politic, formed under the

laws of the State of Maryland to provide certain utility services in and around Garrett County,

Maryland, including but not limited to potable water service within the Town and certain defined

areas within the unincorporated portions of the County.

        2.      Plaintiff operates wells distributed throughout its service area, all of which pump

groundwater to supply drinking water to customers throughout the Town of Mountain Lake Park

and certain areas within Garrett County.

        3.      Upon information and belief, Plaintiff’s wells are contaminated with two highly

toxic chemicals—perfluorooctanoic acid (“PFOA”) and perfluorooctane sulfonate (“PFOS”).

PFOA and PFOS are manufactured compounds that have been long used as a component of

aqueous film-forming foam (“AFFF”), which is used to control and extinguish aviation, marine,

fuel, and other shallow spill fires.

        4.      Both PFOA and PFOS are highly soluble in water, not easily biodegradable, and

persistent in the environment. Both are known animal carcinogens and likely human carcinogens.

The United States Environmental Protection Agency (“EPA”) has stated that “human

epidemiology data report associations between PFOA exposure and high cholesterol, increased

liver enzymes, decreased vaccination response, thyroid disorders, pregnancy-induced hypertension

and preeclampsia, and cancer (testicular and kidney)” and that “there is suggestive evidence of

carcinogenic potential for PFOS.” 1


1
 See “Health Effects Support Document for Perfluorooctanoic Acid (PFOA)” U.S. Environmental Protection
Agency Office of Water Health and Ecological Criteria Division, EPA Document Number: 822-R-16-003, available
at https://www.epa.gov/ground-water-and-drinking-water/supporting-documents-drinking-water-health-advisories-
pfoa-and-pfos; “Health Effects Support Document for Perfluorooctane Sulfonate (PFOS)” U.S. Environmental


                                               Page 2 of 23
              Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 3 of 23



        5.      Upon information and belief, airports within the surrounding areas and connected

to the same water supply by means of ground travel have all used PFOS/PFOA-containing AFFF

in fire training activities at their respective facilities. During these activities, AFFF was used as

directed by the manufacturer, which allowed PFOA and PFOS to enter into the environment. When

sprayed onto outdoor surfaces as intended, the compounds migrated through the soil and into the

groundwater, thereby contaminating the underground aquifer and water pumped into Plaintiff’s

drinking water supply wells. In addition, the Town of Mountain Lake Park is located between the

banks of the Casselman River and Big Shade Run. Upon information and belief, these rivers are

one vehicle for the PFOA and PFOS contamination that is derivative of Defendants’ AFFF

products.

        6.      Plaintiff now seeks to recover the costs of restoring its contaminated drinking water

systems and supply wells that have been, and continue to be, contaminated by PFOA and PFOS.

                                            II.       PARTIES

        7.      Plaintiff, the Town of Mountain Lake Park, is an incorporated town, existing under

the laws of the State of Maryland and located in Garrett County, Maryland. Plaintiff supplies water

to hundreds of customers throughout the Town of Mountain Lake Park and areas of Garrett County.

Plaintiff has a property interest in the water it appropriates, treats, stores, and distributes to the

public as well as in its wells, piping, distribution system, and facilities

        8.      Defendant 3M Company f/k/a Minnesota Mining and Manufacturing Company

(“3M”), is a foreign corporation organized and existing under the laws of the state of Delaware,

with its principal place of business at 3M Center, St. Paul, Minnesota 55144. At all times relevant,



Protection Agency Office of Water Health and Ecological Criteria Division, EPA Document Number: 822-R-16-
002, available at https://www.epa.gov/ground-water-and-drinking-water/supporting-documents-drinking-water-
health-advisories-pfoa-and-pfos.


                                                  Page 3 of 23
             Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 4 of 23



3M manufactured, marketed, promoted, distributed, and/or sold AFFF containing PFOA and/or

PFOS used to fight fires at numerous military bases, airports, and other locations throughout the

country. Upon information and belief, Defendant 3M developed, designed, manufactured,

marketed, sold and distributed AFFF containing PFOA and PFOS from approximately 1976

through the present.

       9.      Defendant Buckeye Fire Equipment Company (“Buckeye”) is a foreign corporation

organized and existing under the laws of the state of Ohio, with its principal place of business at

110 Kings Road, Mountain, North Carolina 28086. At all times relevant, this Defendant

manufactured, marketed, promoted, distributed, and/or sold AFFF containing PFOA and/or PFOS

used to fight fires at numerous military bases, airports, and other locations throughout the country.

Upon information and belief, Buckeye developed, designed, manufactured, marketed, sold, and

distributed AFFF containing PFOA and/or PFOS commencing in approximately 2003 through the

present.

       10.     Defendant Chemguard, Inc. (“Chemguard”) is a foreign corporation organized and

existing under the laws of the state of Wisconsin, with its principle place of business at One Stanton

Street, Marinette, Wisconsin 54143. At all times relevant, this Defendant manufactured, marketed,

promoted, distributed, and/or sold AFFF containing PFOA and/or PFOS used to fight fires at

numerous military bases, airports, and other locations throughout the country. Upon information

and belief, Chemguard developed, designed, manufactured, marketed, sold, and distributed AFFF

containing PFOA and/or PFOS from approximately 1997 through the present.

       11.     Defendant National Foam, Inc., (“National Foam”) is a Pennsylvania corporation,

with its principal place of business at 350 East Union Street, West Chester, Pennsylvania 19382.

At all times relevant, this Defendant manufactured, marketed, promoted, distributed, and/or sold




                                            Page 4 of 23
             Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 5 of 23



AFFF containing PFOA and/or PFOS used to fight fires at numerous military bases, airports, and

other locations throughout the country.

       12.     Tyco Fire Products LP, successor-in-interest to Ansul Co., is a limited partnership

organized and existing under the laws of the State of Delaware, with its headquarters located at

1400 Pennbrook Parkway, Landsdale, Pennsylvania 19446. The Ansul company is a foreign

corporation organized and existing under the laws of the state of Wisconsin, with its principal place

of business at One Stanton Street, Marienette, Wisconsin 54143. Tyco manufactures the Ansul

brand of products and is the successor- in-interest to the corporation formerly known as The Ansul

Company (hereinafter, Ansul and/or Tyco as the successor-in-interest to Ansul will be referred to

collectively as “Tyco/Ansul”). At all times relevant, Tyco/Ansul manufactured, marketed,

promoted, distributed, and/or sold AFFF containing PFOA and/or PFOS used to fight fires at

numerous military bases, airports, and other locations throughout the country. Upon information

and belief, Tyco/Ansul developed, designed, manufactured, marketed, sold and distributed AFFF

containing PFOA and/or PFOS commencing in 1976.

       13.     United Technologies Corporation (“United Technologies”), is a foreign corporation

organized and existing under the laws of the state of Delaware, with its principal place of business

at 8 Farm Springs Road, Farmington, Connecticut 06032. At all relevant times, this Defendant

manufactured, marketed, promoted, distributed, and/or sold AFFF containing PFOA and/or PFOS

used to fight fires at numerous military bases, airports, and other locations throughout the country.

Upon information and belief, United Technologies developed, designed, manufactured, marketed,

sold and distributed AFF containing PFOA and/or PFOS from approximately 2003 to 2013.

       14.     Kidde PLC, Inc., (“Kidde”) is a foreign corporation organized and existing under

the laws of the state of Delaware, with its principal place of business located at One Carrier Place,




                                           Page 5 of 23
             Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 6 of 23



Farmington, Connecticut 06034. Upon information and belief, Kidde was formerly known as

Williams Holdings, Inc. and/or Williams US, Inc. At all relevant times, this Defendant

manufactured, marketed, promoted, distributed, and/or sold AFFF containing PFOA and/or PFOS

used to fight fires at numerous military bases, airports, and other locations throughout the country.

Upon information and belief, Kidde developed, designed, manufactured, marketed, sold, and

distributed AFFF containing PFOA and/or PFOS from approximately 2000 through 2013.

       15.     Kidde Fire Fighting, Inc. (“Kidde Fire Fighting”) is a foreign corporation organized

and existing under the laws of the state of Pennsylvania, with its principal place of business at 400

Main Street, Ashland, Massachusetts 01721. Upon information and belief, Kidde Fire Fighting

was formerly known as National Foam, Inc., National Foam System, Inc. and/or Chubb National

Foam, Inc. At all relevant times, this Defendant manufactured, marketed, promoted, distributed,

and/or sold AFFF containing PFOA and/or PFOS used to fight fires at numerous military bases,

airports, and other locations throughout the country. Upon information and belief, Kidde Fire

Fighting developed, designed, manufactured, marketed, sold, and distributed AFFF containing

PFOA and/or PFOS from approximately 1991 through the present.

       16.     Angus Fire Armour Corp. (“Angus Fire”) is a foreign corporation organized and

existing under the laws of the state of Delaware, with its principal place of business at 141 Junny

Road, Angier, North Carolina 27501. At all relevant times, this Defendant manufactured,

marketed, promoted, distributed, and/or sold AFFF containing PFOA and/or PFOS used to fight

fires at numerous military bases, airports, and other locations throughout the country. Upon

information and belief, Angus Fire developed, designed, marketed, sold and distributed AFFF

containing PFOA and/or PFOS from approximately 1993 through the present.

       17.     Any and all references to a Defendant or Defendants in this Complaint include any




                                           Page 6 of 23
              Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 7 of 23



predecessors, successors, parents, subsidiaries, affiliates and divisions of the named Defendants.

        18.     When the term “Defendants” is used alone, it refers to all Defendants named in this

Complaint jointly and severally. When reference is made to any act or omission of the Defendants,

it shall be deemed to mean that the officers, directors, agents, employees, or representatives of the

Defendants committed or authorized such act or omission, or failed to adequately supervise or

properly control or direct their employees while engaged in the management, direction, operation

or control of the affairs of Defendants, and did so while acting within the scope of their

employment or agency.

                              III.    JURISDICTION AND VENUE

        19.     This Court has jurisdiction pursuant to 28 U.S.C. §1332(a) because complete

diversity exists between Plaintiff and Defendants. Plaintiff is a citizen of Maryland, but no

Defendant is a citizen of Maryland. The matter in controversy exceeds the sum or value of

$75,000.00, exclusive of interest and costs and is between citizens of different states.

        20.     Venue is appropriate in this judicial district pursuant to 28 U.S.C. section 1391(a)

because a substantial part of the property that is the subject of the action is situated in this judicial

district.

                               IV.     FACTUAL ALLEGATIONS

THE CONTAMINANTS: PFOA & PFOS

        21.     PFOA and PFOS are stable manmade chemicals in a family known as

“perfluorinated chemicals” (“PFCs”). A PFC is a chain of carbon atoms surrounded by fluorine

atoms. PFOA and PFOS are PFCs with eight carbon atoms. For this reason, they are sometimes

referred to as “C8.”

        22.     PFOA and PFOS are highly water soluble, persistent in the environment and




                                             Page 7 of 23
               Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 8 of 23



resistant to biologic, environmental, or photochemical degradation. Because these compounds are

water soluble and do not readily adsorb to sediments or soil, they tend to stay in the water column.

        23.     PFOA and PFOS are readily absorbed in animal and human tissues after oral

exposure and accumulate in the serum, kidney, and liver. They have been found globally in water,

soil, and air as well as in human food supplies, breast milk, umbilical cord blood, and human blood

serum. 2

        24.     PFOA and PFOS are persistent in the human body. A short-term exposure can result

in a body burden that persists for years and can increase with additional exposures. 3

        25.     Since they were first produced, information has emerged showing negative health

effects caused by exposure to PFOA and PFOS.

        26.     According to the EPA, “…studies indicate that exposure of PFOA and PFOS over

certain levels may result in…developmental effects to fetuses during pregnancy or to breastfed

infants (e.g., low birth weight, accelerated puberty, skeletal variations), cancer (e.g., testicular,

kidney), liver effects (e.g., tissue damage), immune effects (e.g., antibody production and

immunity), thyroid effects and other effects (e.g., cholesterol changes).” 4

        27.     EPA has also warned that “there is suggestive evidence of carcinogenic potential

for PFOS.” 5



2
  See Agency for Toxic Substances and Disease Registry, Per- and Polyfluoroalkyl Substances and Your Health,
available at https://www.atsdr.cdc.gov/pfc/health_effects_pfcs.html.
3
  3 See EPA, Drinking Water Health Advisory for Perfluorooctanoic Acid (PFOA), EPA Document Number: 822-R-
16-005 (May 2016) at 55; Drinking Water Health Advisory for Perfluorooctane Sulfonate (PFOS), EPA Document
Number: 822-R-16-004 ( May 2016) at 55, both available at https://www.epa.gov/ground-water-and-drinking-
water/supporting-documents-drinking-water-health-advisories-pfoa-and-pfos.
4
  See “Fact Sheet PFOA & PFOS Drinking Water Health Advisories,” EPA Document Number: 800-F-16-003,
available at https://www.epa.gov/ground-water-and-drinking-water/supporting-documents-drinking-water-health-
advisories-pfoa-and-pfos.
5
  See “Health Effects Support Document for Perfluorooctane Sulfonate (PFOS)” U.S. Environmental Protection
Agency Office of Water Health and Ecological Criteria Division, EPA Document Number: 822-R-16-002, available
at https://www.epa.gov/ground-water-and-drinking-water/supporting-documents-drinking-water-health-advisories-
pfoa-and-pfos.


                                               Page 8 of 23
               Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 9 of 23



        28.      EPA has noted that “drinking water can be an additional source [of PFOA/PFOS in

the body] in the small percentage of communities where these chemicals have contaminated water

supplies.” In communities with contaminated water supplies, “such contamination is typically

localized and associated with a specific facility, for example…an airfield at which [PFOA/PFOS]

were used for firefighting.” 6

        29.      EPA has issued Health Advisory Values for PFOA and PFOS found in drinking

water of 70 parts per trillion (“ppt”). When both PFOA and PFOS are found in drinking water, the

combined concentrations should not exceed 70 ppt.

THE PRODUCT: AQUEOUS FILM-FORMING FOAM

        30.      Aqueous Film-Forming Foam (“AFFF”) is a water-based foam that was first

developed in the 1960s to extinguish flammable liquid fuel fires at airports, among other places.

        31.      The AFFF made by Defendants contained either or both PFOA and PFOS.

        32.      AFFF produced, marketed and/or sold by 3M was the only AFFF produced from

fluorochemicals manufactured through electrochemical fluorination (“ECF”), a process that

generates chemicals made through telomerization degrade into PFOA, but not PFOS.

        33.      AFFF can be made without PFOA and PFOS. Fluorine-free foams do not release

dangerous PFOA and/or PFOS into the environment.

        34.      AFFF is used to extinguish fires that are difficult to fight, particularly fires that

involve petroleum or other flammable liquids. AFFF works by coating the ignited fuel source,

preventing its contact with oxygen and suppressing combustion. AFFF is typically sprayed directly

onto a fire.



6
 See “Fact Sheet PFOA & PFOS Drinking Water Health Advisories,” EPA Document Number: 800-F-16-003,
available at https://www.epa.gov/ground-water-and-drinking-water/supporting-documents-drinking-water-health-
advisories-pfoa-and-pfos.


                                                Page 9 of 23
             Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 10 of 23



       35.     When used as the Defendants intended and directed, AFFF releases PFOA and/or

PFOS into the environment.

       36.     Once PFOA and PFOS are free in the environment, these chemicals do not

hydrolyze, photolyze, or biodegrade under typical environmental conditions and are extremely

persistent in the environment. As a result of their persistence, they are widely distributed

throughout soil, air, and groundwater.

       37.     Upon information and belief, airports in and around the area of Mountain Lake Park

have all used PFOS/PFOA-containing AFFF in fire training activities at their respective facilities.

During these activities, AFFF was used as directed by the manufacturer, which allowed PFOA and

PFOS to enter into the environment.

DEFENDANTS’ KNOWLEDGE OF PFOA AND PFOS HAZARDS

       38.     Upon information and belief, by the early 1980s, Defendants knew, or reasonably

should have known, among other things, that: (a) PFOA and PFOS are toxic; and (b) when sprayed

in the open environment per the instructions given by the manufacturer, PFOA and PFOS readily

migrate through the subsurface, mix easily with groundwater, resist natural degradation, render

drinking water unsafe and/or non-potable, and can be removed from public drinking water supplies

only at substantial expense.

       39.     Defendants also knew or reasonably should have known that PFOA and PFOS

could be absorbed into the lungs and gastrointestinal tract, potentially causing severe damage to

the liver, kidneys, and central nervous system, in addition to other toxic effects, and that PFOA

and PFOS are known carcinogens that cause genetic damage.

       40.     In 1980, 3M published data in peer reviewed literature showing that humans retain

PFOS in their bodies for years. Based on that data, 3M estimated that it could take a person up to




                                          Page 10 of 23
              Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 11 of 23



1.5 years to clear just half of the accumulated PFOS from their body after all exposures had

ceased. 7

        41.      By the early 1980s, the industry suspected a correlation between PFOS exposure

and human health effects. Specifically, manufacturers observed bioaccumulation of PFOS in

workers’ bodies and birth defects in children of workers.

        42.      In 1981, DuPont tested for and found PFOS in the blood of female plant workers

in Parkersburg, West Virginia. DuPont observed and documented pregnancy outcomes in exposed

workers, finding two of seven children born to female plant workers between 1979 and 1981 had

birth defects—one an “unconfirmed” eye and tear duct defect, and one a nostril and eye defect. 8

        43.      Beginning in 1983, 3M documented a trend of increasing levels of PFOS in the

bodies of 3M workers. In an internal memo, 3M’s medical officer warned “we must view this

present trend with serious concern. It is certainly possible that … exposure opportunities are

providing a potential uptake of fluorochemicals that exceeds excretion capabilities of the body.” 9

        44.      Based on information and belief, in 2000, under pressure by the EPA, 3M

announced that it was phasing out PFOS and U.S. production of PFOS; 3M’s PFOS-based AFFF

production did not fully phase out until 2002.

        45.      Defendants also knew or should have known that: (a) users of AFFF would likely

include fire and rescue training organizations and their personnel; (b) fire and rescue personnel

were foreseeable users of AFFF containing or degrading into PFOA and/or PFOS in both training

and real-life fire emergency scenarios; (c) PFOA and PFOS are dangerous to the environment and


7
  See Letter from 3M to Office of Pollution Prevention and Toxics, EPA titled “TSCA 8e Supplemental Submission,
Docket Nos. 8EHQ-0373/0374 New Data on Half Life of Perfluorochemicals in Serum,” available at
http://www.ewg.org/research/dupont-hid-teflon-pollution-decades.
8
  See Memorandum “C-8 Blood Sampling Results, Births and Pregnancies,” available at
http://www.ewg.org/research/dupont-hid-teflon-pollution-decades.
9
  See Memorandum “Organic Fluorine Levels,” August 31, 1984, available at http://www.ewg.org/research/dupont-
hid-teflon-pollution-decades.


                                               Page 11 of 23
             Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 12 of 23



human health if allowed to runoff or drain into groundwater; (d) fire and rescue personnel in and

around Mountain Lake Park, Maryland foreseeably lacked knowledge of these dangers; and, (e)

fire and rescue personnel would require warnings of these dangers and/or affirmative instructions

in the use of AFFF.

       46.     Notwithstanding this knowledge, Defendants negligently and carelessly: (1)

designed, manufactured, marketed, and/or supplied PFOA/PFOS, (2) issued instructions on how

AFFF should be used and disposed of (namely, by washing the foam into the soil), thus improperly

permitting PFOA and/or PFOS to contaminate the groundwater in and around Plaintiff’s wells; (3)

failed to recall and/or warn the users of AFFF, negligently designed products containing or

degrading into PFOA and/or PFOS, of the dangers of groundwater contamination as a result of

standard use and disposal of these products; and, (4) further failed and refused to issue the

appropriate warnings and/or recalls to the users of AFFF containing PFOA and/or PFOS,

notwithstanding the fact that Defendants knew the identity of the purchasers of the PFOA/PFOS.

       47.     As a direct result of Defendants’ acts alleged in this Complaint, Plaintiff’s wells

have been contaminated and will continue to be contaminated with PFOA and PFOS, creating a

public health hazard, unless such contamination is remediated. As a direct and proximate result,

Plaintiff must assess, evaluate, investigate, monitor, remove, clean up, correct, and remediate

PFOA and PFOS contamination in its wells at significant expense, loss and damage.

       48.     Defendants had a duty and breached their duty to evaluate and test such products

adequately and thoroughly to determine their environmental fate and transport characteristics and

potential human health and environmental impacts before they sold such products. They also had

a duty and breached their duty to minimize the environmental harm caused by PFOA and PFOS.

THE IMPACT OF PFOA AND PFOS ON PLAINTIFF’S WELLS




                                         Page 12 of 23
             Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 13 of 23



       49.     The invasion of Plaintiff’s wells with PFOA and PFOS is recurring—new

contamination flows regularly and constantly into the wells each day, resulting in new harm to the

property on each occasion.

       50.     The injuries to Plaintiff caused by Defendants’ conduct constitute an unreasonable

interference with, and damage to, the limited subterranean supplies of fresh drinking water on

which Plaintiff’s wells depend. Plaintiff’s interests in protecting the quality of its citizens’ limited

drinking water supplies constitutes a reason for seeking damages sufficient to restore such drinking

water supplies to their pre-contamination condition.

                            FIRST CAUSE OF ACTION
         STRICT LIABILITY – DESIGN DEFECT AND/OR DEFECTIVE PRODUCT

       51.     Plaintiff realleges and reaffirms all allegations set forth in the preceding paragraphs.

       52.     Defendants designed, manufactured, formulated, packaged, distributed, promoted,

marketed, and/or sold products containing PFOA/PFOS contaminants.

       53.     Defendants represented, asserted, claimed and warranted that AFFF products could

be used in conformity with accompanying instructions and labels in a manner that would not cause

injury or damage.

       54.     As manufacturers, designers, refiners, formulators, distributors, suppliers, sellers

and marketers of PFOA/PFOS contaminants, Defendants owed a duty to all persons whom

Defendants’ products might foreseeably harm, including Plaintiff, not to market any product which

is unreasonably dangerous for its intended and foreseeable uses.

       55.     The PFOA/PFOS contaminants purchased and used in the vicinity of Plaintiff’s

wells were used in a reasonably foreseeable manner and without substantial change in the

condition of such products.

       56.     Defendants knew, or should have known, that use of AFFF in its intended manner


                                            Page 13 of 23
             Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 14 of 23



would result in the spillage, discharge, disposal or release of PFOA and/or PFOS into or onto land

and water, including drinking water supplies.

       57.     The PFOA/PFOS-containing products used in the vicinity of Plaintiff’s wells were

defective in design and unreasonably dangerous because, among other things: (a) PFOA and PFOS

cause extensive groundwater contamination, even when used in their foreseeable and intended

manner; (b) even at extremely low levels, PFOA and/or PFOS render drinking water unfit for

consumption;

       58.     PFOA and/or PFOS pose significant threats to public health; and, (d) PFOA and/or

PFOS create real and potential environmental damage.

                               SECOND CAUSE OF ACTION
                          STRICT LIABILITY – FAILURE TO WARN

       59.     Plaintiff realleges and reaffirms all allegations set forth in the preceding paragraphs.

       60.     As manufacturers, distributors, suppliers, sellers and marketers of PFOA/PFOS

contaminants, Defendants had a duty to issue warnings to Plaintiff, the public, water providers,

and public officials of the risks posed by PFOA and/or PFOS.

       61.     Defendants knew that PFOA/PFOS contaminants would be purchased transported,

stored, handled, and used without notice of the hazards which PFOA/PFOS pose to groundwater

and wells.

       62.     Defendants breached their duty to warn by unreasonably failing to provide

warnings about potential and/or actual contamination of water resources by PFOA and/or PFOS

to Plaintiff, public officials, Downstream Handlers, water providers, and/or the general public,

despite the fact that Defendants knew that these contaminants were in the drinking water.

       63.     The PFOA/PFOS contaminants purchased or otherwise acquired from Defendants

were used, discharged, and/or disposed of in or otherwise released into or onto lands in the vicinity


                                           Page 14 of 23
             Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 15 of 23



of Plaintiff’s wells. The PFOA/PFOS contaminants were used in a reasonably foreseeable manner

and without substantial change in the condition of the products.

       64.      The PFOA/PFOS contaminants used in the vicinity of Plaintiff’s wells were

defective in design and unreasonably dangerous products for the reasons set forth above.

       65.      Despite the known and/or foreseeable environmental and human health hazards

associated with the use and/or disposal of PFOA/PFOS contaminants in the vicinity of

subterranean drinking water supplies, including contamination of public drinking water supplies

with PFOA and/or PFOS, Defendants failed to provide adequate warnings of, or take any other

precautionary measures to mitigate those hazards.

       66.      In particular, Defendants failed to describe such hazards or provide any

precautionary statements regarding such hazards in the labeling of their PFOA/PFOS contaminants

or otherwise.

       67.      As a direct and proximate result of Defendants’ above-described failure to give

warnings, PFOA and PFOS at all times relevant to this litigation have:

             a. posed and continue to pose a threat to groundwater and Plaintiff’s wells;

             b. required and/or will require additional testing and monitoring of the groundwater

                and production wells for PFOA and/or PFOS contamination; contaminated,

                continue to contaminate, and/or will contaminate groundwater in the vicinity of

                Plaintiff’s wells;

             c. will require remediation of PFOA/PFOS groundwater contamination or, where

                remediation is impracticable, installation of a system to filter out PFOA/PFOS or

                procurement of water from alternative sources.

                                     THIRD CAUSE OF ACTION
                                        PUBLIC NUISANCE


                                           Page 15 of 23
             Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 16 of 23




       68.     Plaintiff realleges and reaffirms all allegations set forth in the preceding paragraphs.

       69.     Defendants have manufactured, distributed, marketed and/or promoted their

products in a manner that created or participated in creating a public nuisance that unreasonably

endangers or injures the property, health, safety and comfort of the general public and Plaintiff,

causing inconvenience and annoyance.

       70.     Defendants’ acts and omissions offend, significantly and unreasonably interfere

with, and cause damage to the public rights common to all, such as the public health, public safety,

public peace, and the public comfort. Defendants had control over their conduct in the Town and

that conduct has had an adverse effect on the public right. The public nuisance caused by

Defendants has significantly harmed the Town and a considerable number of Town residents.

       71.     Defendants’ conduct is unreasonable. Defendants’ conduct was not insubstantial or

fleeting. Defendants have caused injuries and disruption of public peace, health, and safety; the

conduct is ongoing, and it is producing permanent and long-lasting damage.

       72.     Defendants, by their negligent, reckless and willful acts and omissions set forth

above have, among other things, knowingly unleashed massive, long- lasting and still spreading

contamination of groundwater and drinking water wells, thereby causing PFOA and/or PFOS

contamination of groundwater and contamination and threat of contamination of Plaintiff’s wells.

       73.     Actual and threatened PFOA and/or PFOS contamination caused by Defendants’

conduct has caused and continues to cause injury to Plaintiff in the form of present serious

interference with the use, benefit and/or enjoyment of its property in a way that an ordinary,

reasonable person would find is a substantial inconvenience and annoyance.

       74.     Defendants’ conduct has also injured and continues to injure the property, health,

safety, and/or comfort of a considerable number of persons, including a considerable number of



                                           Page 16 of 23
              Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 17 of 23



persons in and around Mountain Lake Park, Maryland.

        75.      PFOA and PFOS contamination, both real and immediate, constitute current as well

as prospective public nuisances.

        76.      Defendants knew or in the exercise of reasonable care should have known that the

use and introduction of PFOA and/or PFOS into the environment would and has unreasonably and

seriously endangered, injured and interfered with the ordinary comfort, use and enjoyment of vital

groundwater resources relied upon by Plaintiff.

                                  FOURTH CAUSE OF ACTION
                                     PRIVATE NUISANCE

        77.      Plaintiff realleges and reaffirms all allegations set forth in the preceding paragraphs.

        78.      The groundwater system, including the zone of influence in the groundwater that

supplies Plaintiff’s wells, has been contaminated by PFOA and/or PFOS as a direct and proximate

result of the intentional and unreasonable, negligent and reckless conduct of Defendants.

        79.      PFOA and/or PFOS contamination caused by Defendants’ conduct has damaged

Plaintiff’s property and business and unreasonably interfered with the use, benefit and enjoyment

of Plaintiff’s property.

                                    FIFTH CAUSE OF ACTION
                                           TRESPASS

        80.      Plaintiff realleges and reaffirms all allegations set forth in the preceding paragraphs.

        81.      Plaintiff is the owner and/or actual possessor of property, easements, wells, the right

to appropriate and use groundwater, and water rights. Defendants, their agents and employees,

knew, or in the exercise of reasonable care should have known, that PFOA and/or PFOS are

extremely hazardous to groundwater and public water systems, including the property and other

rights of Plaintiff.



                                             Page 17 of 23
              Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 18 of 23



        82.     Defendants so negligently, recklessly and/or intentionally failed to properly

control, apply, use and/or dispose of PFOA/PFOS contaminants, such that they proximately caused

and continue to cause PFOA and/or PFOS to contaminate Plaintiff’s water system and the

groundwater system and zone of influence of the area that supplies Plaintiff’s wells.

        83.     The contamination of Plaintiff’s wells has varied over time and has not yet ceased.

PFOA and/or PFOS continue to migrate into and enter Plaintiff’s wells. The contamination is

reasonably abatable.

        84.     Plaintiff has not consented to, and does not consent to, this contamination.

        85.     Defendants knew or reasonably should have known that Plaintiff would not consent

to this trespass.

        86.     As a direct and proximate result of the trespass, Plaintiff has been damaged and is

entitled to injunctive relief to abate the trespass and other damages including, but not limited to,

diminution in property value, loss of use and enjoyment, cost of bringing the property to its original

condition, investigation, remediation, treatment, and/or to such other appropriate relief Plaintiff

may elect at trial.

                                   SIXTH CAUSE OF ACTION
                                        NEGLIGENCE

        87.     Plaintiff realleges and reaffirms all allegations set forth in the preceding paragraphs.

        88.     Under Maryland law, to establish actionable negligence, the Town must show, in

addition to the existence of a duty, a breach of that duty, and injury resulting proximately

therefrom. All such elements exist here.

        89.     As manufacturers, refiners, formulators, distributors, suppliers, sellers, marketers,

shippers and handlers of PFOA/PFOS contaminants, Defendants owed a duty to Plaintiff as well

as to all persons whom Defendants’ products might foreseeably harm to exercise due care in the


                                            Page 18 of 23
             Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 19 of 23



handling, control, disposal, sale, testing, labeling, use, warning, and instructing for use of

PFOA/PFOS contaminants.

       90.      Despite the fact that Defendants knew that PFOA and PFOS are toxic, can

contaminate water resources, and are possible carcinogens, Defendants negligently:

             a. designed, manufactured, formulated, handled, labeled, instructed, controlled,

                marketed, promoted, and/or sold PFOA/PFOS-containing products;

             b. issued instructions on how AFFF products should be used and disposed of, thus

                improperly permitting PFOA and/or PFOS to contaminate the groundwater in and

                around Plaintiff’s wells;

             c. failed to recall and/or warn the users of AFFF products of the dangers of

                groundwater contamination as a result of standard use and disposal of this product;

                and

             d. failed and refused to issue the appropriate warnings and/or recalls to the users of

                AFFF containing PFOA and/or PFOS regarding the proper use and disposal of

                products containing this toxic chemical, notwithstanding the fact that Defendants

                know the identity of the purchasers of the AFFF.

       91.      As a direct and proximate result of Defendants’ acts and omissions, Plaintiff’s wells

and the groundwater that supply them have been, and continue to be, contaminated with PFOA

and/or PFOS, causing Plaintiff significant injury and damage. As a direct and proximate result of

Defendants’ acts and omissions, Plaintiff has incurred, is incurring, and will continue to incur

damages, including investigation, treatment, remediation and monitoring costs and expenses

related to the PFOA and/or PFOS contamination of its wells.

                                SEVENTH CAUSE OF ACTION
                                   GROSS NEGLIGENCE


                                            Page 19 of 23
              Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 20 of 23




       92.      Plaintiff realleges and reaffirms all allegations set forth in the preceding paragraphs.

       93.      To establish gross negligence, the Town must show that Defendants acted with

wanton and reckless disregard for others. Defendants did so here, and this conduct has poisoned

the Town’s water supply, representing a threat to health and safety in the Town.

       94.      Defendants’ conduct as described herein constitutes an intentional failure to

perform a manifest duty in reckless disregard of the consequences as affecting the life or property

of another, including the Town, and also implies a thoughtless disregard of the consequences

without the exertion of any effort to avoid them. Defendants have acted wantonly and willfully by

inflicting injury intentionally or, alternatively, they have been utterly indifferent to the rights of

others, including the Town, that they acted as if such rights did not exist.

       95.      Defendants’ conduct as described in this complaint demonstrates wanton and

willful disregard for others, including the Town, and justifies an award of punitive damages.

       96.      These Defendants’ breach of the duties described in this complaint directly and

proximately resulted in the injuries and damages alleged by the Town.

                                 EIGHTH CAUSE OF ACTION
                                    CIVIL CONSPIRACY

       97.      Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

paragraphs.

       98.      At all times relevant to this lawsuit, Defendants actually knew of the hazards which

PFOA and PFOS posed to groundwater throughout Maryland, including Plaintiff’s water system.

       99.      Beginning in the 1960’s and continuing through the date of the filing of this

Complaint, Defendants agreed to engage in unlawful and wrongful acts that caused damage to the

Plaintiff. Each Defendant performed at least one overt act in furtherance of this conspiracy.




                                            Page 20 of 23
               Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 21 of 23



Specifically, Defendants colluded for the avowed purpose of providing information about AFFF

products to the public and to government agencies, with the true, unlawful purpose of:

            a. intentionally misrepresenting to the EPA and the public that AFFF products were

                 safe and did not pose a risk to groundwater;

            b. concealing the dangers of AFFF products (including AFFF products’

                 characteristics and the propensity of AFFF products to contaminate groundwater)

                 from the government and the public by, among other means, repeatedly

                 misrepresenting how PFOA/PFOS containing materials were being disposed;

            c. concealing dangers of AFFF products from consumers and the public; and

            d. using their considerable resources to fight PFOA and PFOS legislation.

        100.     As a direct and proximate result of Defendants’ conspiracy, Defendants’ AFFF

products at all times relevant to this litigation have

            a. posed and continue to pose a threat to groundwater and Plaintiff’s production wells;

            b. contaminated and/or will contaminate Plaintiff’s wells and/or groundwater in the

                 vicinity of Plaintiff’s property;

            c. required and/or will require testing and monitoring of Plaintiff’s wells for PFOA

                 and PFOS contamination;

            d. required or will require remediation of PFOA and PFOS groundwater

                 contamination or, where remediation is impracticable or insufficient for Plaintiff,

                 installation of a system to filter out PFOA and/or PFOS or procurement of water

                 from alternative sources;

            e. diminished Plaintiff’s and consumers’ confidence in, and the use and enjoyment of,

                 Plaintiff’s water and property;




                                             Page 21 of 23
     Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 22 of 23



     f. diminished Plaintiff’s property value due to actual, impending, or threatened

        contamination; and

     g. caused and/or will cause Plaintiff to sustain substantially increased expenses, loss

        of the use of water and a threat to its appropriative water rights, all to Plaintiff’s

        damage in an amount within the jurisdiction of this court.

                          V.      PRAYER FOR RELIEF

Plaintiff prays for judgment against Defendants, jointly and severally, as follows:

1.      Compensatory damages according to proof including, but not limited to:

         a. costs and expenses related to the past, present, and future investigation,

             sampling, testing, and assessment of the extent of PFOA/PFOS contamination

             in Plaintiff’s drinking water supplies, wells, system, and facilities;

         b. costs and expenses related to past, present, and future treatment and

             remediation of PFOA and/or PFOS contamination of its water supplies, wells,

             system, and facilities or, in the alternative, costs and expenses related to

             replacement of those wells and facilities.

         c. costs and expenses related to past, present, and future installation and

             maintenance of monitoring mechanisms to assess and evaluate PFOA and/or

             PFOS in Plaintiff’s water supplies, wells, system, and facilities.

2.       Punitive damages;

3.       Consequential damages;

4.       Pre-judgment and post-judgment interest;

5.       Any other and further relief as the Court deems just, proper, and equitable.

                          DEMAND FOR JURY TRIAL




                                    Page 22 of 23
          Case 8:19-cv-03415 Document 1 Filed 11/26/19 Page 23 of 23



      Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a jury trial.

Date: November 26, 2019

                                            Respectfully submitted,

                                            /s/ Jonathan P. Novak
                                            Jonathan P. Novak
                                            Maryland Bar No. 20282
                                            jnovak@fnlawfirm.com
                                            Matthew R. McCarley [Pending Pro Hac Vice]
                                            Texas Bar No. 24041426
                                            mccarley@fnlawfirm.com
                                            Gale D. Pearson [Pending Pro Hac Vice]
                                            MN State Bar No. 244673
                                            gpearson@fnlawfirm.com
                                            FEARS NACHAWATI, PLLC
                                            5473 Blair Rd
                                            Dallas, TX 75231
                                            Tel. (214) 890-0711
                                            Fax (214) 890-0712

                                            John J. Kane Jr.
                                            Maryland Bar Number 27707
                                            jkane@thekanelawgroup.com
                                            THE KANE LAW GROUP, LLC
                                            4 Office Street
                                            Bel Air, MD 21014

                                            Matthew S. Daniel (Pro Hac Vice pending)
                                            Texas Bar No. 24047575
                                            mdaniel@lawyerworks.com

                                            FERRER POIROT & WANSBROUGH
                                            2603 Oak Lawn Ave. Ste. 300
                                            Dallas, Texas 75219
                                            Tel. (214) 521-4412
                                            Fax (866) 513-0115

                                            Attorneys for the Plaintiff




                                         Page 23 of 23
